Citation Nr: 9904862	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-17 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of an 
injury to the back, currently evaluated as 10 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
infectious hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1971 to January 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 1996, June 1996, and August 1996 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied the 
benefits sought on appeal.

A rating decision in March 1998 denied service connection for 
fibromyalgia.  While a statement of the case was issued in 
May 1998, the file does not contain a substantive appeal from 
the veteran on that issue.  Since the veteran did not perfect 
his appeal of the issue of service connection for 
fibromyalgia, the Board does not have jurisdiction to act on 
it.  See 38 C.F.R. §§ 20.200, 20.302(c) (1998) (an appeal 
requires a notice of disagreement and a timely filed 
substantive appeal after issuance of a statement of the 
case); Roy v. Brown, 5 Vet. App. 554, 556 (1993) (if the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision").  
Therefore, the issue of service connection for fibromylagia 
is not before the Board.

The Board also observes that a May 1998 rating decision 
denied the veteran's request for an increased evaluation for 
his service-connected right shoulder disability.  This issue 
is not in appellate status, as no notice of disagreement has 
been received to initiate an appeal from the RO's decision.



FINDINGS OF FACT

1.  The veteran's service-connected low back condition is 
manifested by pain and moderate limitation of motion of the 
lumbar spine.

2.  By rating decision in August 1992, a claim by the veteran 
for entitlement to service connection for infectious 
hepatitis was denied, and the veteran did not perfect an 
appeal from that determination.

3.  Evidence received subsequent to the August 1992 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for infectious hepatitis.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 20 percent 
for residuals of an injury to the back have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (1998).

2.  The evidence received since the August 1992 rating 
decision, which denied entitlement to service connection for 
infectious hepatitis, is new and material, and the veteran's 
claim for that benefit has been reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating For Residuals Of A Back Injury

The veteran contends that his service-connected low back 
disability is more disabling than currently evaluated.  The 
United States Court of Veterans Appeals (Court) has held that 
a mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran was on active duty for more than 20 years, from 
June 1971 to January 1991.  Service medical records contain 
longstanding complaints of intermittent low back pain.  Based 
on service medical records and an April 1992 VA examination, 
in August 1992 the RO granted the veteran's claim for service 
connection for the veteran's low back disability 
(characterized as residuals of a back injury) and assigned a 
10 percent disability rating, which has remained in effect 
since that time.

April 1992 VA X-rays of the veteran's lumbosacral spine 
revealed no evidence of recent bony trauma.  Minimal 
osteoarthritis involving the third and fourth lumbar 
vertebrae was noted.

At a June 1994 VA examination, the veteran complained of 
chronic, non-radiating low back pain.  He indicated that he 
needed cortisone shots from time to time.  Physical 
examination revealed no abnormalities or fixed deformities.  
Musculature of the paravertebral muscles on the left side 
were excessively taut.  Range of motion was as follows:  
forward flexion to 110 degrees; backward extension to 20 
degrees; left and right lateral flexion to 35 degrees; and 
rotation to the left and right to 45 degrees.  There was no 
evidence of serious pain on movement, but it was noted that 
the veteran moved slowly and with difficulty.  There was no 
evidence of neurological involvement.  X-rays revealed early 
degenerative changes in the lumbar spine in the form of spurs 
at the bodies of L3, L4, and L5.  There were no significant 
changes noted when compared to the X-rays of April 1992.  The 
diagnosis was low back pain secondary to chronic muscle 
strain and left hip pain of the posterior iliac crest.

At a June 1996 private medical examination, the veteran had 
soreness localized to the lower back.  The pain was increased 
by bending motion at the waist.  There was occasional 
radiation down the left anterior thigh.  It was noted that 
the pain was not the "shooting" type of pain.  There was no 
paresthesia of the toes.  Physical examination revealed 
minimal lumbosacral spine tenderness to percussion.  Range of 
motion of the back was full with no reproducible tenderness.  
The diagnosis was chronic back pain secondary to degenerative 
joint disease and accompanying bilateral trochanteric 
bursitis.  A private medical record from July 1996 reflects 
that the veteran had lumbar flexion to 90 degrees.

At an August 1996 VA examination, the veteran complained of 
pain in his low back.  Deep tendon reflexes of the upper and 
lower extremities were 1 to 2+.  Sensation to pinprick was 
decreased in the thighs.  Straight leg raises were negative.  
X-rays from August 1996 revealed degenerative changes in the 
lumbar spine in the form of spurs in the vertebral bodies.  
The diagnoses included degenerative joint disease of the 
lumbar spine.  

An August 1996 EMG revealed no evidence of bilateral 
lumbosacral radiculopathies.
An October 1996 private medical record noted lumbosacral 
tenderness and chronic back pain.

March 1997 and April 1997 letters from the veteran's private 
physicians noted that the veteran suffered from chronic back 
pain related to degenerative arthritis with accompanying 
right L4 radiculopathy. 

A June 1997 letter from the veteran's private physician noted 
that the veteran sustained an injury to his low back in a 
June 1996 automobile accident.  The physician stated that he 
examined the veteran after the accident and found no 
radiation of the back pain.  The physician noted that the 
accident had aggravated the veteran's back injuries.  Range 
of motion was restricted due to pain and muscle spasm.  Spasm 
was present in the paralumbar muscles.  The diagnosis was 
lumbosacral myofascitis caused by an automobile accident of 
June 16, 1996.  In May 1997, the veteran's low back motion 
was noted as fair with pain in all directions.  Neurological 
examination was normal.

At the August 1997 RO hearing, the veteran indicated that the 
had been involved in three automobile accidents, two during 
service and one in June 1996.  He indicated that his back was 
stiff and sore, and that he experienced back spasms daily.  
The veteran stated that he worked as a narcotics agent and 
spent a lot of time in his vehicle.  He indicated that the 
June 1996 automobile accident had worsened his back symptoms.

The veteran underwent a VA neurological examination in 
October 1997.  Physical examination revealed the lumbar 
lordotic curve mildly flattened to normal.  There was 
tightness in the lumbar and lumbosacral paravertebral muscles 
bilaterally.  X-rays of the lumbar spine revealed early 
minimal arthritic changes.  An MRI noted mild to moderate 
focal degeneration of the disc of L5-S1 with bulging and 
narrowing of the foramen on the left side.  There was also 
questionable minimal narrowing of the most lateral aspect of 
the foramina at the level of L3-L4.  No definite herniation 
or evidence of spinal stenosis was present.  The diagnosis 
was residual of three back injuries.  While noting sensory 
and motor changes on neurologic examination, the examiner 
remarked that he could not find any gross neurological 
evidence of peripheral neuropathy except for position sense 
impairment in the left toes.  

An October 1997 VA orthopedic examination revealed 
lumbosacral tenderness and pain on motion of the lumbar 
spine.  The veteran had forward flexion to 65 degrees, could 
extend to neutral, and could bend and rotate to 20 degrees.  
The diagnosis was lumbosacral strain with degenerative disc 
disease.

The veteran's service-connected low back disability is 
currently rated as 10 percent disabling under the provisions 
of Diagnostic Code 5295.  Diagnostic Code 5295 provides that 
a 10 percent evaluation is warranted for lumbosacral strain 
where there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

Diagnostic Code 5292 provides that a 10 percent evaluation is 
warranted for slight limitation of motion of the lumbar 
spine.  A 20 percent evaluation requires moderate limitation 
of motion.  A 30 percent evaluation requires severe 
limitation of motion.

In assigning a disability evaluation under a diagnostic code 
which is based on limitation of motion, any functional 
impairment which may be attributed to the pain must be 
considered.  See generally DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§  4.40, 4.45.

After a careful review of the evidence, the Board finds that 
an evaluation of 20 percent should be assigned for the 
veteran's service-connected low back disability, under the 
applicable regulations and rating criteria.  38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5292.  However, even 
taking into account the pain on movement of the lumbar spine, 
severe limitation of motion of the lumbar spine and severe 
impairment due to lumbar strain have not been demonstrated, 
and thus, an evaluation in excess of 20 percent under 
Diagnostic Codes 5292 or 5295 is not in order.  In this 
regard, the Board notes that the most recent VA examination 
showed that the veteran had forward flexion to 65 degrees.  

An evaluation in excess of 20 percent is not in order under 
Diagnostic Code 5295, because the schedular criteria for that 
rating have not been met.  For example, while there is some 
X-ray evidence of osteoarthritic changes, there has been no 
showing of loss of lateral spine motion, listing of the 
spine, a positive Goldthwait's sign, or marked limitation of 
forward bending.

The Board observes that the veteran was recently diagnosed 
with degenerative disc disease.  However, service connected 
has not been established for a disc condition.  The Board 
notes that mild to moderate focal degeneration of the disc of 
L5-S1 with bulging was not demonstrated until several years 
after service and only after a 1996 automobile accident.  
Even if service connection was in effect for disc disease, 
the medical evidence does not show intervertebral disc 
syndrome productive of severe impairment, with recurring 
attacks of symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  (The criteria for a 40 percent rating under Diagnostic 
Code 5293.)

The Board finds that the disability picture presented by the 
veteran's low back disability is not so exceptional or 
unusual as to warrant a referral for consideration of an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's low back disability has 
markedly interfered with his employment or resulted in 
frequent hospitalizations.  The Board is therefore not 
required to remand the claim for increased evaluation a low 
back disability to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).
While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal for which the benefits sought have not been 
granted, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant 
resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).

II.  Infectious Hepatitis

The veteran asserts that he has submitted new and material 
evidence which requires the VA to reopen his claim for 
entitlement to service connection for infectious hepatitis.  
The veteran's service medical records reveal that he was 
diagnosed with hepatitis and treated for three months during 
service in 1973.  The veteran's September 1991 separation 
examination noted that there had been no recurrence of 
hepatitis since 1973.

As a preliminary matter, the Board notes that in August 1992 
the RO denied the veteran's claim for entitlement to service 
connection for infectious hepatitis.  The August 1992 denial 
of the appellant's claims became final, as outlined in 38 
U.S.C.A. § 7105 (West 1991), when the veteran did not perfect 
an appeal of that decision within one year of being notified 
by a letter dated August 29, 1992, of the decision and of his 
appellate rights.  As such, the veteran's claim may only be 
reopened if new and material evidence is submitted.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1998).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claims can be 
considered.  New evidence will be presumed credible solely 
for the purpose of determining whether the claim should be 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).
In order to be "material," evidence must be probative as to 
each element which was a specified basis of the prior final 
disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996); Hodge 
v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998).

The Board observes that since the August 1992 rating 
decision, the pertinent new evidence in the file includes a 
February 1996 private medical record which reflects a 
diagnosis of an unspecified liver disorder.  A March 1996 
private medical record reveals that the veteran had elevated 
liver enzymes.

A June 1996 letter from the veteran's private physician, 
Chinyoung Park, M.D., indicates that the veteran had a 
history of liver function abnormality in the last 4-5 months.  
Dr. Park then stated that "[T]his has been attributed to 
infectious hepatitis that occurred while in Vietnam."  It is 
unclear whether Dr. Park was stating her own conclusion or 
was simply referencing an opinion made by other medical 
personnel.  It is also unclear what liver function 
abnormality Dr. Park was describing.

Also of record is a July 24, 1996 private medical record from 
University Mednet.  The record contains an entry stating that 
the veteran had a history of elevated enzymes and could not 
take anti-inflammatory medications.  Above the entry was a 
notation stating "infectious hepatitis."  The purpose and 
nature of the notation is not clear to the Board.

Based on the opinion offered by Dr. Park that the veteran has 
a liver function abnormality that may be related to the 
residuals of infectious hepatitis, the Board finds that the 
veteran has submitted new and material evidence which is 
legally sufficient to constitute grounds to reopen the claim.


ORDER

A rating of 20 percent for residuals of a back injury is 
granted, subject to the law and regulations governing the 
payment of VA monetary awards.

New and material evidence having been submitted, the claim 
for service connection for infectious hepatitis is reopened.


REMAND

In view of the Board's decision to reopen the veteran's claim 
for service connection for infectious hepatitis, the claim 
must be considered by the RO on a de novo basis.  The Board 
finds that an opinion by a physician, after a review of the 
service medical records and postservice treatment records, as 
to the relationship, if any, of any current liver disorder to 
symptomatology shown during active service, would be helpful 
in adjudicating the veteran's claim.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should determine if the 
veteran has received any VA or non-VA 
treatment for a liver disorder since 
March 1997 and, if so, copies of those 
records should also be associated with 
the claims folder.  38 C.F.R. § 3.159 
(1998).

2.  The veteran should be afforded a VA 
examination to ascertain the nature, 
severity, and etiology of any liver 
disorder, including infectious hepatitis, 
which may be present.  The examiner must 
review all medical records contained in 
the claims file, to include service 
medical records and postservice records, 
and a copy of this REMAND prior to the 
examination.  All indicated diagnostic 
studies should be performed and all 
findings reported in detail.  The 
examiner should offer an opinion on the 
question of whether it is at least as 
likely as not that any current liver 
disorder, if found, is etiologically 
related to an episode if infectious 
hepatitis diagnosed in 1973, or any other 
symptoms, clinical findings, and/or 
laboratory abnormalities during service.  
All opinions should be supported by a 
detailed rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to 
the Board.

When the development requested has been completed, the case 
should again be reviewed by the RO.  If the benefit sought is 
not granted, the veteran and his representative should be 
furnished a supplemental statement of the case and be 
afforded an opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is further notified by the RO.  





		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

